                     UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                             SOUTHERN DIVISION


CHAD DOUGLAS DRESSEN,                              4:18-CV-04153-KES

                         Movant,               ORDER ADOPTING THE
                                          MAGISTRATE JUDGE’S REPORT AND
            vs.                            RECOMMENDATION IN FULL AND
                                           DISMISSING THE MOTION IN PART
UNITED STATES OF AMERICA,

                         Respondent.


      Movant, Chad Douglas Dressen, moves to vacate, set aside, or correct his

sentence under 28 U.S.C. § 2255. Docket 1. 1 The United States now moves to

dismiss the petition. Docket 19. The matter was referred to United States

Magistrate Judge Veronica L. Duffy under 28 U.S.C. § 636(b)(1)(B) and this

court’s October 16, 2014 standing order. The Magistrate Judge recommends

that the United States’s motion to dismiss be granted “in all respects except

that an evidentiary hearing should be held on Mr. Dressen’s ineffective

assistance of counsel claim in which he asserts he asked his lawyer to file an

appeal and his lawyer failed to file the appeal.” Docket 23 at 35. The United

States did not object to the Magistrate Judge’s report and recommendation.

Docket   24.   Dressen   filed   an   amended   objection   to   the   report   and



1 Within this opinion, the court cites to documents in Dressen’s civil habeas
case by citing the court’s docket number. The court will cite to “Cr.” when
citing to documents filed in Dressen’s criminal case found at 4:17-CR-40047-
KES.
recommendation. Docket 31. The court grants Dressen leave to amend his

objections and now considers his amended objections (Docket 31).


                           FACTUAL BACKGROUND

      A full factual background was provided by the Magistrate Judge in her

report and recommendation. Docket 23. Therefore, this court will only give a

simple explanation and points to the Magistrate Judge’s report and

recommendation for the full background.

      Dressen was indicted with a co-defendant for conspiracy to distribute 50

grams or more of a mixture and substance containing methamphetamine, in

violation of 21 U.S.C. §§ 841(a)(1) and 846. See Cr. Docket 1. Dressen obtained

private counsel, D. Sonny Walter. See Cr. Docket 40. The government filed an

information under 21 U.S.C. § 851(a) to seek an increased punishment

because Dressen had a prior felony drug conviction. Cr. Docket 72. The

conviction set forth in the § 851(a) information was for fifth-degree possession

of drugs in Lincoln County, Minnesota on June 26, 2015 (hereinafter referred

to as Fifth-Degree Possession). Id.

      Dressen signed a plea agreement. Cr. Docket 73. He agreed to plead

guilty to the indictment, that carried a penalty of 120 months mandatory

minimum imprisonment and a possible maximum of up to life imprisonment.

Id. at 2. The plea agreement states “[t]he Defendant agrees that he was

convicted of this offense and further agrees not to challenge the enhanced

penalty based on this prior conviction [referencing the Fifth-Degree


                                           2
Possession.]” Id. at 6. Under the plea agreement, Dressen waived his right to

appeal any non-jurisdictional issues unless the court sentenced him higher

than his advisory guideline range (either by variance or departure) under the

United States Sentencing Guidelines (U.S.S.G.). Id. at 7.

      At the change of plea hearing, Dressen admitted that he had been

convicted of Fifth-Degree Possession in Minnesota (used for the § 851(a)

information) and that this conviction was final. Cr. Docket 98 at 9-11. Walter,

Dressen’s attorney, filed nine objections for the draft presentence report (PSR).

Cr. Docket 89. Walter objected to the drug quantity calculations (that affected

the base-offense level) and to the base-offense level of 38. See id. He argued

that the base-offense level should have been a 29 and the criminal history

category was III. Id. ¶ 9. Walter also objected to the two-point increase based

on Dressen engaging in a high-speed chase with law enforcement and argued

that Dressen’s actions did not constitute a grave risk to public safety. Id. ¶ 6.

The high-speed chase was established through law enforcement investigative

reports. See Cr. Docket 92. The drug calculation was based on information

provided by a confidential source, sources of information, and a named

individual who all had knowledge of Dressen’s drug trafficking activities. See id.

at 1-2. Dressen also spoke to law enforcement about his drug calculations. Cr.

Docket 91 ¶14.

      The probation officer did not change the PSR in light of the objections.

See Cr. Docket 92. At the sentencing hearing, Walter withdrew his objections to

the PSR and the United States did not object but noted that the parties had
                                            3
stipulated to a drug quantity that resulted in a base-offense level of 36. Cr.

Docket 100 at 3-4. At the sentencing hearing both Walter and the United

States agreed that the Dressen fell within criminal history category III. Id. at 4-

5. After other enhancements and reductions, the total offense level was

determined to be a 35 and the criminal history category was III resulting in a

U.S.S.G. range was 210-262 months with a mandatory minimum of ten years.

Id. at 5. Although Walter withdrew Dressen’s objections to the PSR, he argued

at the sentencing hearing that Dressen is a “blowhard” and “has a habit of

puffery.” Id. Walter argued that Dressen was entitled to a downward variance

because “three-quarters of the conduct” that went into the calculation of the

base-offense level was conduct that occurred 10 years ago and was not within

the range of the factual basis statement. Id. at 5-6. Regardless of these

assertions, Dressen was sentenced to 210 months imprisonment, within and at

the bottom of the U.S.S.G. range. Id. at 9-10.

      Dressen filed a pro se motion to vacate, set aside, or correct his sentence

under 28 U.S.C. § 2255. Docket 1. He argues that his counsel, Walter, was

ineffective when he failed to file a notice of appeal after Dressen requested him

to do so and for failing to object to the calculation of the U.S.S.G. sentencing

range. Docket 1 at 3-4; Docket 2 at 3-7. In the report and recommendation, the

Magistrate Judge recommends that the United States’s motion to dismiss

(Docket 19) be granted “in all respects except that an evidentiary hearing

should be held on Mr. Dressen’s ineffective assistance of counsel claim in



                                            4
which he asserts he asked his lawyer to file an appeal and his lawyer failed to

file the appeal.” Docket 23 at 35.

                                STANDARD OF REVIEW

      The court’s review of a magistrate judge’s report and recommendation is

governed by 28 U.S.C. § 636 and Rule 72 of the Federal Rules of Civil

Procedure. The court reviews de novo any objections to the magistrate judge’s

recommendations with respect to dispositive matters that are timely made and

specific. 28 U.S.C. § 636(b)(1)(B); Fed. R. Civ. P. 72(b). In conducting its de

novo review, this court may then “accept, reject, or modify, in whole or in part,

the findings or recommendations made by the magistrate judge.” 28 U.S.C.

§ 636(b)(1); United States v. Craft, 30 F.3d 1044, 1045 (8th Cir. 1994).

                                      DISCUSSION

I.    Ineffective Assistance of Counsel

      A.    Legal Standard

      Dressen’s claims involve his Sixth Amendment right to effective

assistance of counsel. Docket 1. In order to establish ineffective assistance of

counsel, a petitioner must meet the two-pronged standard articulated by the

United States Supreme Court in Strickland v. Washington. See 466 U.S. 668,

687 (1984). “First, the [petitioner] must show that counsel’s performance was

deficient.” Id. This “performance prong” requires a petitioner to show that

counsel’s representation was deficient and “fell below an objective standard of

reasonableness.” Id. at 687-88. To show deficiency, a petitioner must show

“ ‘that counsel made errors so serious that counsel was not functioning as the
                                           5
‘counsel’ guaranteed the defendant by the Sixth Amendment.’ ” Ragland v.

United States, 756 F.3d 597, 599-600 (8th Cir. 2014) (quoting Strickland, 466

U.S. at 687). This court must assess “whether counsel’s assistance was

reasonable considering all the circumstances.” Strickland, 466 U.S. at 688.

      There is a “strong presumption that counsel’s conduct falls within the

wide range of reasonable professional assistance; that is, the defendant must

overcome the presumption that, under the circumstances, the challenged

action ‘might be considered sound trial strategy.’ ” Id. at 689 (quoting Michel v.

Louisiana, 350 U.S. 91, 101 (1955)). “Thus, a court deciding an actual

ineffectiveness claim must judge the reasonableness of counsel’s challenged

conduct on the facts of the particular case, viewed as of the time of counsel’s

conduct.” Id. at 690.

      “Second, the [petitioner] must show that the deficient performance

prejudiced the defense.” Strickland, 466 U.S. at 687. This “prejudice prong”

requires the petitioner to “show that there is a reasonable probability that, but

for counsel's unprofessional errors, the result of the proceeding would have

been different.” Id. at 694. “A reasonable probability is a probability sufficient

to undermine confidence in the outcome.” Id. In other words, “[i]t is not enough

for the defendant to show that the errors had some conceivable effect on the

outcome of the proceeding.” Id. at 693. Thus, “[a]n error by counsel, even if

professionally unreasonable, does not warrant setting aside the judgment of a

criminal proceeding if the error had no effect on the judgment.” Id. at 691.


                                            6
      B.     Dressen’s Objections

      Dressen does not object to the Magistrate Judge’s recommendation for

an evidentiary hearing regarding his ineffective assistance of counsel claim for

failure to file a notice of appeal. See Docket 31 at 1. The rest of his objections

mainly restate the main points in Dressen’s motion. Dressen objects to the

Magistrate Judge’s findings that he was not prejudiced by Walter for not

objecting to his PSR regarding his criminal history and base-offense level.

Docket 31 at 2.

      First, Dressen argues that his counsel was ineffective because he called

him a “ ‘drug dealer’ before even having the verdict of GUILTY. Counsel’s

prejudgment of the Petitioner demonstrated pure prejudice towards his client

NO LONGER having his clients ‘best interests at heart.’ ” Id. at 1 (emphasis in

original). The Magistrate Judge’s report and recommendation did not address

this issue directly, but this court holds that Dressen has not established the

prejudice prong under Strickland. The prong is not whether counsel shows

prejudice against their client but rather that there is a reasonable probability

that but for counsel’s deficient performance, the outcome would have been

different. See Strickland, 466 U.S. at 694. This court does not comment on

whether calling a client a drug dealer is deficient performance but merely finds

that Dressen has not shown he was prejudiced by this comment, if it in fact

was made. Further, there was no jury to hear such a claim because Dressen

pleaded guilty to the charges. See Cr. Docket 73.



                                            7
      Second, Dressen argues that he was prejudiced under Strickland when

Walter did not object to the PSR regarding his criminal history points. See

Docket 31 at 2. Dressen asserts that he was acquitted of his firearm charge

and that he is currently awaiting a ruling from the Minnesota Court of Appeals.

Id. at 3. Dressen was placed in criminal history category III because he had

four criminal history points. Cr. Docket 91 at 11-12. Dressen received two

points for his conviction for possession of drugs in the fifth degree and

possession of a pistol/assault [Fifth-Degree Possession] and two points for

“committ[ing]the instant offense while under a criminal justice sentence” for

the previously mentioned conviction. Id. Thus, Dressen had four criminal

history points placing him in category III. Id.

      Dressen argues that he was acquitted of the firearm charge and can

show prejudice under Strickland regarding his criminal history points:

      The Petitioner was given a ____ level enhancement for an uncharged,
      non-committed offense, 2 points for a firearm on the INSTANT offense
      and enhanced his BASE LEVEL Offense on an admittance of drug
      USAGE over a ten (10) year time period, NOT within a conspiracy that no
      statements, investigations nor informants (CI) purchases. Where the
      Magistrate Judge received the information that the Petitioner received,
      delivered or possessed the drug amount stated, is beyond the Petitioner’s
      knowledge.

Docket 31 at 2 (emphasis in original).

      Regardless of whether Dressen was convicted of the firearm charge that

accompanied the Fifth-Degree Possession conviction, he would have still been

assessed two criminal history points. Under U.S.S.G. § 4A1.2(a)(2)(B) “[i]f there

is no intervening arrest, prior sentences are counted separately unless . . . the

                                            8
sentences were imposed on the same day.” The guideline indicates that

sentences imposed on the same day are treated as a single sentence. Id. If

Dressen was sentenced on the firearm charge he would have still received two

points because he would have been sentenced on the same day. Dressen

argues that he was acquitted of the firearm charge and not sentenced. See

Docket 31 at 2. The Magistrate Judge analyzed this issue and concluded that

even if Dressen was acquitted of the firearm charge, he would have still been

assessed two criminal history points for the Fifth-Degree Possession charge.

Docket 23 at 25. After de novo review, this court overrules Dressen’s objection

on this issue and adopts the Magistrate Judge’s recommendation on this issue.

      Third, Dressen argues that the court increased his base-offense level

based on the quantity of drugs he personally used during a ten-year time

period and that the base-offense level calculation is unsupported by the record.

See Docket 31 at 2. During the sentencing hearing, Walter argued that

Dressen’s admission of bringing in information from 10 years ago was because

he is a “blowhard[.]” See Cr. Docket 100 at 5-6. The court has reviewed the

record and there is no indication that Dressen’s personal drug use quantity

was used to calculate his base-offense level. Instead, Dressen’s base-offense

level was based on the drug amount that he trafficked. See Cr. Docket 91. The

drug quantity calculations were based on information from confidential sources

and confidential informants who had personal knowledge of Dressen’s drug

trafficking activities. Id. at 4-7. Additionally, in a post-Miranda interview with

law enforcement, Dressen said he had been “involved in the distribution of
                                            9
methamphetamine for the past 10 years. He indicated he obtained 1 to 2

pounds of methamphetamine every three or four months.” Id. ¶ 14. And

Dressen discussed transporting the drug as well. Id.

      When determining a defendant’s base-offense level under the U.S.S.G.,

the conduct does not need to be proven beyond a reasonable doubt, but rather

by the preponderance of the evidence. See United States v. Tyndall, 521 F.3d

877, 883 (8th Cir. 2008). Dressen’s own statements to law enforcement in the

post-Miranda interview and the information gathered from confidential sources

were used to determine the drug quantities attributable to him. Dressen’s

objection that Walter was ineffective when he did not object to the base-offense

level because it was based off his personal drug use is unfounded and not

supported by the record. Because Dressen’s objection is not supported by the

record, his objections regarding his base-offense level are overruled.

      Fourth, Dressen asserts that Walter was ineffective when he did not

object to the base-offense level increase for flight from a police officer. Docket

31 at 2. Dressen argues that he was never charged with flight from the police

and it should not have enhanced his offense level. Id. Because the conduct to

increase a base-offense level need only be shown by a preponderance of

evidence, this court overrules Dressen’s objection. The information gathered

about Dressen fleeing from police is supported by an investigative report.

Docket 92 at 2.

      Finally, Dressen argues that “[t]he district court has the ultimate

responsibility to ensure that the Guidelines range it considers is correct, and
                                            10
the ‘[f]ailure to calculate the correct Guidelines range constitutes procedural

error.’ ” Rosales-Mireles v. United States, 138 S. Ct. 1897, 1904 (2018) (quoting

Peugh v. United States, 569 U.S. 530, 537 (2013)). “[T]he failure to correct a

plain Guidelines error that affects a defendant’s substantial rights will

seriously affect the fairness, integrity, and public reputation of judicial

proceedings.” Id. at 1911. Here, the district court calculated the guideline range

correctly, thus, Rosales-Mireles is not implicated. After de novo review of the

record, this court overrules all of Dressen’s objections and adopts the

Magistrate Judge’s report and recommendation in full.

II.   Evidentiary Hearing

      A court must order an evidentiary hearing “[u]nless the motion and files

and records of the case conclusively show that the [petitioner] is entitled to no

relief[.]” 28 U.S.C. § 2255(b); see also Thomas v. United States, 737 F.3d 1202,

1206 (8th Cir. 2013) (“Evidentiary hearings . . . are preferred, and the general

rule is that a hearing is necessary prior to the motion’s disposition if a factual

dispute exists.”). Affidavits of a petitioner’s trial counsel can be included as

part of the files and records of the case. Thomas, 737 F.3d at 1027. But a

petition may be denied without a hearing if “(1) the petitioner’s allegations,

accepted as true, would not entitle the petitioner to relief, or (2) the allegations

cannot be accepted as true because they are contradicted by the record,

inherently incredible, or conclusions rather than statements of fact.” Engelen v.

United States, 68 F.3d 238, 240 (8th Cir. 1995) (citations omitted). “While ‘[a]

petitioner is entitled to an evidentiary hearing on a section 2255 motion unless
                                            11
the motion and the files and the records of the case conclusively show that [he]

is entitled to no relief,’ no hearing is required ‘where the claim is inadequate on

its face or if the record affirmatively refutes the factual assertions upon which

it is based.’ ” New v. United States, 652 F.3d 949, 954 (8th Cir. 2011) (quoting

Anjulo-Lopez v. United States, 541 F.3d 814, 817 (8th Cir. 2008)).

       The Magistrate Judge recommended an evidentiary hearing regarding

Dressen’s ineffective assistance of counsel claim in which he asserts he asked

Walter to file a notice of appeal and Walter failed to do so. Docket 23 at 35. The

United States filed a notice of no objection to the Magistrate Judge’s report and

recommendation. Docket 24. Dressen’s other claims would not entitle him to

relief, thus evidentiary hearings are denied on those claims. This court adopts

the Magistrate Judge’s recommendation that an evidentiary hearing be held on

Dressen’s ineffective assistance of counsel claim regarding his attorney’s failure

to file a notice of appeal after directed. Dressen’s other claims do not warrant

an evidentiary hearing.

III.   Motion to Appoint Counsel

       Dressen filed a motion to appoint counsel. Docket 30. He argues that he

is unskilled and unable to articulate his claims. Id. He requests that “pursuant

to the Sixth Amendment, appoint counsel to represent” him. Id. “If a district

court conducts an evidentiary hearing on the petition, the interests of justice

require that the court appoint counsel for the petitioner.” Abdullah v. Norris, 18

F.3d 571, 573 (8th Cir. 1994) (citing 28 U.S.C. § 2254, Rule 8(c)). Because an

evidentiary hearing will be held on Dressen’s ineffective assistance of counsel
                                           12
claim regarding his attorney not filing a notice of appeal when he asked him to,

Dressen’s motion to appoint counsel (Docket 30) is granted.

      Thus, it is ORDERED

      1. That Dressen’s motion for leave to amend his objections (Docket 31) is

         granted.

      2. That the United States’s motion to dismiss (Docket 19) is granted in

         all respects except that an evidentiary hearing should be held on

         Dressen’s ineffective assistance of counsel claim in which he asserts

         his attorney failed to file a notice of appeal after Dressen directed him

         to do so.

      3. That all of Dressen’s objections (Docket 31) are overruled and the

         Magistrate Judge’s report and recommendation (Docket 23) is adopted

         in full.

      4. That an evidentiary hearing will be scheduled by the Magistrate Judge

         for Dressen’s remaining claim.

      5. That Dressen’s motion to appoint counsel (Docket 30) is granted and

         the court directs the Magistrate Judge to appoint counsel for the

         evidentiary hearing.

      Dated December 9, 2019.

                                BY THE COURT:


                                /s/ Karen E. Schreier
                                KAREN E. SCHREIER
                                UNITED STATES DISTRICT JUDGE

                                           13
